                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DON R. BUDD,

       Plaintiff,
                                                    Case No. 1:19-cv-466
v.
                                                    HONORABLE PAUL L. MALONEY
SUMMIT POINTE, et al.,

       Defendants.
____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment is entered.



Dated: March 4, 2020                                       /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
